IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COUNTY OF WASHINGTON,                      : No. 209 WAL 2015
                                           :
                  Petitioner               :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
            v.                             :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (HANEY),                             :
                                           :
                  Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

and Petition for Supersedeas are DENIED.